sarah

' FEI 26 2619
UNITED sTATEs DISTRICT CoURT

FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District & Bankruptcy
Courts for the District of Columbia

William J.R. Embrey, )
Plaintiff, §
v. § Civil Action No. 19-188 (UNA) `
Director of Bureau of Prisons et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court o'n its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

“Federal courts are courts of limited jurisdiction They possess only that power
authorized by Constitution and statute,” and it is “presumed that a cause/lies outside this limited
jurisdiction.” Kokkonen v. Guardian Lz`fe Ins. C0. of Am., 51'1 U.S. 375, 377 (1994) (citations
omitted). Under the doctrine of sovereign immunity, the United States may be sued only upon
consent, Which must be clear and unequivocal. United States v. Mz`tchell, `445 U.S. 53 5, 538
(1980) (citation omitted). A waiver of sovereign immunity “must be unequivocally expressed in
statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (l996) (citations
omitted). A party seeking relief in the district court must at least plead facts that bring the Suit
within the court’s jurisdiction See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

Plaintiff is a former prisoner residing in Fargo, North Dakota. He sues the Director of the
'Bureau of Prisons (BOP), the Attorney General of the United States, the United States, and
Unknown Persons employed by BOP. Case Caption; Compl. jj ll. Plaintiff alleges that the
defendants “failed or refused to properly credit [him] with 508 days of detention-jail time . . .
served prior to his April 24, 2000 federal sentencing.” Compl. at 2. He alleges that the BOP
Director and the Attorney General “failed to adequately train and supervise” the unknown
employees, id. 1[ 20, and their negligence “set into motion a chain of events that led” to his
unlawful imprisonment, id. 11 25. As a result, plaintiff was “unlawf`ully” imprisoned beyond “his
maximum sentence,” in violation of the Constitution and federal laws. Compl. at 2. Plaintiff
seeks “punitive damages in the amount of two million dollars” and “$2000.00 a day for each day
of his 508 days of suffering unlawful imprisonment.” Id. 1111 4-5.

Plaintiff"s complaint against BOP and the Attorney General is essentially against the
United States, The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80, provides
a limited waiver of _the sovereign’s immunity for money damages “under circumstances Where
the United States, if a private person, would be liable to the claimant in accordance with the law
of the place where the act or omission occurred.” Id., § 1346(b)(1). The United States has not
consented to be sued for constitutional violations Fed. Deposz`t Ins. Corp. v. Meyer, 510 U.S.

471, 478 (1994).l To the extent the complaint presents a negligence claim, moreover,

 

l Plaintiff invokes Bivens v. Six Unknown Named Agents of Fea'. Bureau of Narcotl'cs, 403 U.S. 388
(1971), as the basis of subject matter jurisdiction Compl. at 2. Bivens authorizes a private cause of action
against federal officials for violating certain constitutional rights. In a Bivens lawsuit, “a plaintiff must
plead that each Government-official defendant, through the official’s own individual actions, has violated
the Constitution,” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009), which typically is not sustainable against
the high-level officials plaintiff has named. Regardless, any such claim is “not cognizable” absent a
showing that the challenged detention has been invalidated by way of a writ of habeas corpus or some other
“prior [approved] proceeding.” Harris v. Fulwood, 611 Fed. App’x. 1, 2 (D.C. Cir. 2015) (per curiam)
(citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). The complaint’s allegations offer no basis for
finding that plaintiff can satisfy the requirements of Heck.

2

jurisdiction is lacking because there is no indication that plaintiff has exhausted his
administrative remedies under the FTCA by presenting a claim “to the appropriate Federal
agency” and obtaining a final written denial or allowing six months to pass without a final
disposition 28 U.S.C. § 2675(a). ln this circuit, the FTCA’s presentment requirement is
“jurisdictional.” Sz'mpkins v. District of Columbia Gov ’t, 108 F.3d 366, 371 (D.C. Cir. 2007); see
Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) (affirming
the district court’s dismissal of unexhausted FTCA claim “for lack of subject matter

jurisdiction”). Accordingly, this case will be dismissed A separate order accompanies this

Memorandum Opinion.

   

Date: February ;é, 2019

ite States District Judge

